82 F.3d 409
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Robert A. DOZIER, Plaintiff-Appellant,v.Bernard F. FORD, Correctional Officer II;  Lee R. Carter,Correctional Officer III;  Gregory Taylor, CorrectionalOfficer II;  Malcolm Redd, Correctional Officer I;  AnthonySmith, Correctional Officer II, Defendants-Appellees,andLieutenant Morgan Sergeant Austen, Defendants.
No. 95-7037.
United States Court of Appeals, Fourth Circuit.
Submitted:  March 26, 1996Decided:  April 17, 1996

Robert A. Dozier, Appellant Pro Se.  John Joseph Curran, Jr., Attorney General, Amy Kushner Kline, OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland, for Appellees.
Before HALL and MURNAGHAN, Circuit Judges, and BUTZNER, Senior Circuit Judge.
OPINION
PER CURIAM:


1
Robert A. Dozier appeals from a magistrate judge's* order denying relief on his 42 U.S.C. § 1983 (1988) complaint.   We have reviewed the record and the magistrate judge's order, and find no reversible error.


2
Dozier alleged that various correctional officers used excessive force when they forcibly extracted him from his cell.   After a bench trial the magistrate judge made the following findings.   Dozier was issued two notices of infraction on May 28, 1993.   As a result of the infractions, Dozier was ordered to be placed in administrative segregation.   When Dozier refused to be handcuffed for his transfer, an extraction team was assembled to transport Dozier to administrative segregation.   Dozier resisted and the officers used limited force to extract Dozier.   Further, Dozier's injuries, although not de minimis, were far less severe than those he would have received had he been subjected to the force that he claimed was used.   Finally, due to several inconsistencies in Dozier's version of the events, the magistrate judge found Dozier not to be entirely credible.


3
We reject Dozier's claim that he was subjected to excessive force during this incident because the magistrate judge's findings of fact are not clearly erroneous.   Further, those findings support the legal conclusion that the Defendants did not apply force maliciously and sadistically for the very purpose of causing harm.  Williams v. Benjamin, --- F.3d ----, 1996 WL 95108 (4th Cir.  Mar. 6, 1996) (No. 94-7122).


4
We, accordingly, affirm the judgment of the magistrate judge.   Because the appeal presents no complex issues, we deny Dozier's motion for appointment of counsel.   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED


*
 All parties consented to a trial by a magistrate judge pursuant to 28 U.S.C.A. § 636(c) (West 1993)